Citation Nr: 1216530	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the 100 percent schedular rating for non-Hodgkin's lymphoma right orbital region (also claimed as vision problems) with residuals of aggravation of right cataract was properly reduced to 0 percent, effective June 1, 2009.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's evaluation for non-Hodgkin's lymphoma right orbital region with residuals of aggravation of right cataract from 100 percent to 0 percent.

In a June 2010 decision, the Board found that the 100 percent schedular rating for non-Hodgkin's lymphoma right orbital region was properly reduced, effective June 1, 2009, and that the Veteran was entitled to a disability evaluation of 10 percent for residuals of aggravation of right cataract.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Court sua sponte found that the June 2010 Board decision erroneously applied the regulations governing a disability reduction under 38 C.F.R. § 3.105(e), instead of properly addressing the issue as a termination of a temporary total evaluation under 38 C.F.R. § 4.30.  In an October 2011 Memorandum Decision, the Court vacated the June 2010 Board decision with regard to the reduction issue and remanded the case to the Board for further appellate review.

It is noted that, in the October 2011 Memorandum Decision, the Court expressly considered the Veteran's claim as to residuals of aggravation of a right cataract to be abandoned.  Accordingly, only the question of the propriety of the rating reduction for non-Hodgkin's lymphoma is addressed herein.


FINDINGS OF FACT

Based on the evidence of record, the Veteran last received treatment for his service connected non-Hodgkin's lymphoma in October 2007; there is no evidence to show current active disease.




CONCLUSION OF LAW

The discontinuance of the 100 percent evaluation for the Veteran's non-Hodgkin's lymphoma right orbital region, effective June 1, 2009, was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.105(e), 3.344, 4.117, Diagnostic Code 7715; 4.79, Diagnostic Code 6064 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a proposed rating reduction in December 2008 that explained the proposed reduction and was issued prior to the reduction of benefits.  The letter informed the Veteran of what type of information and evidence was needed to show that a reduction was not warranted and instructed him that he had 60 days within which to file any such additional information.  The Veteran was also informed of his ability to request a personal hearing.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

As an initial matter, it is acknowledged the that October 2011 Memorandum Decision vacated the June 2010 Board decision with regard to the reduction issue and remanded the case, based on its determination that the Board had erroneously applied the regulations governing a disability reduction under 38 C.F.R. § 3.105(e), instead of properly addressing the issue as a termination of a temporary total evaluation under 38 C.F.R. § 4.30.  Respectfully, the Board must disagree.

The Veteran was originally service-connected for his right eye condition in a January 2008 rating decision that assigned a 100 percent evaluation, effective September 21, 2007, under Diagnostic Code 7715.  See 38 C.F.R. § 4.117.  Under that diagnostic code, a total (100 percent) evaluation is warranted with active disease of during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715.  The note accompanying this diagnostic code further instructs:

The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.

In this regard, while the Veteran's evaluation under Diagnostic Code 7715 was temporary, in that it was reduced after his cancer went in to remission, it was not originally granted as a temporary total disability evaluation based on surgery or convalescence.  Compare 38 C.F.R. § 4.117, Diagnostic Code 7715 with 38 C.F.R. § 4.30.  As such, consideration under 38 C.F.R. § 4.30 of the propriety of the discontinuance of the total evaluation is not appropriate.  Thus, the Board will again address the propriety of the reduction under 38 C.F.R. § 3.105(e).  

The Veteran's original 100 percent evaluation was in effect for less than two years from September 21, 2007, to the proposed reduction date of June 1, 2009.  Therefore, the stabilization provisions of 38 C.F.R. § 3.344, which attach to ratings that have been in effect for 5 years or more, do not apply.  Indeed, 38 C.F.R. § 3.344(c) expressly notes that conditions deemed likely to improve are outside the scope of that code section.  The Veteran's non-Hodgkins lymphoma has been identified as such a condition likely to improve.  

From a procedural standpoint, the Veteran's non-Hodgkin's lymphoma right orbital region with residuals of aggravation of right cataract was appropriately reduced.  The original January 2008 rating decision informed the Veteran that the 100 percent evaluation was assigned under 38 C.F.R. § 4.117, Diagnostic Code 7715, during active disease or treatment of his non-Hodgkin's lymphoma and that his non-compensable evaluation for an associated eye condition was combined with that evaluation.  That decision noted that there was a high likelihood of improvement in his condition, therefore the assigned 100 percent evaluation was not considered permanent and was subject to a future review examination six months following the cessation of treatment, which at that time was determined to be October 2007.  

To the extent that the change in evaluation here could be considered a reduction in the associated eye condition (despite the specific finding in the January 2008 rating decision that the Veteran's eye disability did not warrant a compensable evaluation), the RO prepared a rating decision proposing the reduction of the Veteran's evaluation from 100 percent to zero percent in December 2008.  See 38 C.F.R. § 3.105(e).   The rationale behind this proposed reduction was set forth in that rating decision. The Veteran submitted a letter in December 2008 disagreeing with the facts presented in that proposal, but did not submit any additional evidence within the 60 day time period.  The RO associated VA treatment records from November 2008 to March 2009 with the file and issued a rating decision reducing the evaluation of the Veteran's service connected non-Hodgkin's lymphoma to noncompensably (0 percent) disabling.  Thus, the Veteran received proper notice and the procedural requirements of 38 C.F.R. § 3.105(e) were satisfied.

The Veteran last received treatment for his non-Hodgkin's lymphoma in October 2007, far more than six months prior to the discontinuance of his temporary total disability evaluation on June 1, 2009.  A VA lymphatic disorders examination in July 2008 found the Veteran's lymphoma to be in remission.  VA treatment records from March 2009 and October 2009 likewise found no evidence of a recurrence of his lymphoma.  Therefore, under Diagnostic Code 7715, a total disability evaluation is no longer warranted.  38 C.F.R. § 4.117.

For the foregoing reasons, then, the reduction of the 100 percent rating under Diagnostic Code 7715 is found to have been proper.  Again, the evaluation of the residuals (aggravation of a right eye cataract) is not deemed to be in appellate status at this time.  Indeed, the prior Board decision finally decided that issue by granting a separate 10 percent rating for such residuals.  The October 2011 Court memorandum decision expressly left that disposition undisturbed, as the Veteran made no arguments with respect to the rating assigned.


ORDER

The 100 percent schedular rating for non-Hodgkin's lymphoma right orbital region was properly reduced, effective June 1, 2009, and the claim for restoration is therefore denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


